IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                January 2022 Term                    FILED
                                  _____________                   June 14, 2022
                                                                     released at 3:00 p.m.

                                  No. 21-0313                    EDYTHE NASH GAISER, CLERK
                                                                 SUPREME COURT OF APPEALS
                                 _____________                        OF WEST VIRGINIA



          GREGORY S. BRADLEY AND JUDY JOHNSON BRADLEY,
                       Plaintiffs Below, Petitioners,

                                        V.

              ANDREA DALE DYE; LARRY JONES, JR., and
        ROBERTA J. JONES, Individually and d/b/a JONES HAULING;
                AND OTHER UNKNOWN DEFENDANTS,
                     Defendants Below, Respondents.
           ________________________________________________

                 Appeal from the Circuit Court of Marion County
                    The Honorable Patrick N. Wilson, Judge
                       Civil Action No. CC-24-2018-C-110

                       REVERSED AND REMANDED
             ________________________________________________

                            Submitted: March 16, 2022
                               Filed: June 14, 2022


John R. Angotti, Esq.                        James W. Marshall, III, Esq.
David J. Straface, Esq.                      Bailey & Wyant, PLLC
Chad C. Groome, Esq.                         Martinsburg, West Virginia
Angotti & Straface, LC                       Daniel T. LeMasters, Esq.
Morgantown, West Virginia                    Bailey & Wyant, PLLC
Attorneys for the Petitioners                Charleston, West Virginia
                                             Attorneys for the Respondent


JUSTICE WOOTON delivered the Opinion of the Court.

JUSTICE BUNN did not participate in the decision in this case.
                              SYLLABUS BY THE COURT



              1.      “A circuit court’s entry of summary judgment is reviewed de novo.”

Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994).



              2.      “A motion for summary judgment should be granted only when it is

clear that there is no genuine issue of fact to be tried and inquiry concerning the facts is not

desirable to clarify the application of the law.” Syl. Pt. 3, Aetna Cas. & Sur. Co. v. Fed.

Ins. Co. of N.Y., 148 W. Va. 160, 133 S.E.2d 770 (1963).



              3.      “‘In order to establish a prima facie case of negligence in West

Virginia, it must be shown that the defendant has been guilty of some act or omission in

violation of a duty owed to the plaintiff. No action for negligence will lie without a duty

broken.’ Syl. Pt. 1, Parsley v. General Motors Acceptance Corp., 167 W. Va. 866, 280

S.E.2d 703 (1981).” Syl. Pt. 4, Jack v. Fritts, 193 W. Va. 494, 457 S.E.2d 431 (1995).



              4.      “‘The ultimate test of the existence of a duty to use care is found in

the foreseeability that harm may result if it is not exercised. The test is, would the ordinary

man in the defendant’s position, knowing what he knew or should have known, anticipate

that harm of the general nature of that suffered was likely to result?’ Syl. Pt. 3, Sewell v.



                                               i
Gregory, 179 W. Va. 585, 371 S.E.2d 82 (1988).” Syl. Pt. 8, Aikens v. Debow, 208 W. Va.

486, 541 S.E.2d 576 (2000).



              5.     “The determination of whether a defendant in a particular case owes

a duty to the plaintiff is not a factual question for the jury; rather the determination of

whether a plaintiff is owed a duty of care by a defendant must be rendered by the court as

a matter of law.” Syl. Pt. 5, Aikens v. Debow, 208 W. Va. 486, 541 S.E.2d 576 (2000).



              6.     “One who engages in affirmative conduct, and thereafter realizes or

should realize that such conduct has created an unreasonable risk of harm to another, is

under a duty to exercise reasonable care to prevent the threatened harm.” Syl. Pt. 2,

Robertson v. LeMaster, 171 W. Va. 607, 301 S.E.2d 563 (1983).



              7.     “Pursuant to West Virginia Code § 55-7-29(a) [2015], an award of

punitive damages may only occur in a civil action against a defendant if a plaintiff

establishes by clear and convincing evidence that the damages suffered were the result of

the conduct that was carried out by the defendant with actual malice toward the plaintiff or

a conscious, reckless and outrageous indifference to the health, safety and welfare of

others.” Syl. Pt. 12, Jordan v. Jenkins, 245 W. Va. 532, 859 S.E.2d 700 (2021).




                                             ii
Wooton, Justice:

                Petitioners, Gregory S. Bradley and Judy Johnson Bradley (“the Bradleys”),

seek relief from an order of the Circuit Court of Marion County, entered on March 17,

2021, granting summary judgment in favor of the Respondent, Ms. Andrea Dale Dye (“Ms.

Dye”) in this action for timber trespass. The Bradleys raise three errors: (1) the circuit

court erred by finding that Ms. Dye did not physically enter their land and, therefore, she

could not have violated West Virginia Code § 61-3-48a (2020), the statute establishing a

civil penalty for cutting, damaging, or carrying away timber and other vegetation; (2) the

circuit court erred with respect to their negligence claim by finding that Ms. Dye owed

them no duty; and (3) the circuit court erred by finding that Ms. Dye’s conduct could not

support a claim for punitive damages. After careful review of the parties’ briefs and oral

arguments, the appendix record, and the applicable law, we conclude that the circuit court

erred by granting summary judgment to Ms. Dye. We therefore reverse the circuit court’s

summary judgment order and remand this case for additional proceedings consistent with

this opinion.



                                             I.

                      FACTUAL AND PROCEDURAL HISTORY

                The Bradleys and Ms. Dye, one of the defendants in the action below, own

contiguous property in rural Marion County, West Virginia. Ms. Dye resides on her




                                             1
property, which is located along Flaggy Meadow Road. 1          The Bradleys live in the

Commonwealth of Virginia and periodically visit their Marion County property. 2 The

Bradleys’ property, which is located behind and up the hill from Ms. Dye’s property, is

landlocked and may be accessed only from Flaggy Meadow Road through an easement

across Ms. Dye’s land.



              Located on the Bradleys’ land, uphill from Ms. Dye’s home, is a gas wellhead

that serves her home. There is a gas easement from Flaggy Meadow Road up to a clearing

where the wellhead sits. A lower portion of this road, which crosses Ms. Dye’s property,

also serves as the easement providing the Bradleys with access to their land. In connection

with the litigation below, Ms. Dye provided deposition testimony in which she explained

that she had believed the wellhead was on her land. To keep unauthorized people from

using the area to hunt and ride ATVs, she personally walked up the hill on the gas well

easement and posted approximately ten to fifteen no-trespassing signs “here and there.”

Some of these signs identified Ms. Dye as the owner of the property upon which they were




              1
               Ms. Dye owns property on both sides of Flaggy Meadow Road. The portion
of her land relevant to this case is a tract of approximately 10.25 acres upon which her
home sits. She owns another tract of approximately 2.25 acres across the road from her
home, but that tract was not timbered and is not at issue in this appeal.
              2
                  The Bradleys’ land encompasses approximately 65 acres.

                                             2
placed, which actually was land belonging to the Bradleys. Ms. Dye also has stated that

she has no idea where the boundaries to her land lie. 3



              Ms. Dye was approached by another defendant in the action below, Mr. Larry

Jones, Jr. (“Mr. Jones”), about obtaining a temporary easement across her land to remove

timber from the Hayeses’ land, which apparently bordered both Ms. Dye’s and the

Bradleys’ property. Mr. Jones also inquired about logging Ms. Dye’s land. On January

10, 2016, Ms. Dye and Mr. Jones, d/b/a Jones Hauling, entered a “Timber Sale Contract,”

with Ms. Dye identified as “Seller” and Mr. Jones identified as “Buyer.” The contract was

for the sale of “all standing timber, as herein defined, growing on and forming a part of

real property owned by Seller.”4 Additionally, “Buyer agree[d] and covenant[ed] that he

is an independent contractor;” represented “that he is personally familiar with this property,

and the boundaries [sic] lines delineating the area to be logged;” and pledged “not to cut

any line tree or trees on land owned by other third parties over which a right of way has

not been procurred [sic].” According to Ms. Dye, Mr. Jones asked her for a plat of her

property, and she provided one to him, but she never walked her land with him. She also

never observed the logging operation or the locations being logged.




              3
                Although she had a plat or map of what she believed to be her land, she
explained that she did not know how to read it.
              4
               The timber was described in the contract as “all logs from all species, 14
inches and over, at breast high.”

                                              3
              To facilitate the logging, Ms. Dye removed a cattle gate that crossed the

easement that leads up to the gas wellhead.5 Ms. Dye also granted Jones Hauling the

temporary easement Mr. Jones had requested, purportedly through her property, to be used

to remove timber from a tract of land that belonged to the Hayeses. However, Ms. Dye

explained that Mr. Jones

              needed to take his equipment up through that alleyway and up
              on top of the hill and he wanted to know if he could do that, if
              he could pay like a right-of-way easement . . . . He told me he
              would be timbering for Mr. Hayes and needed access up
              through there and I granted it to him.

The temporary easement granted by Ms. Dye allows Mr. Jones’ use of a right-of-way

through her property, but the “top of the hill” area discussed appears to be the Bradleys’

land.




              5
                 Although the Bradleys’ brief indicates that this gate divided the Bradley
property from the Dye property, and the Bradleys assert that Ms. Dye’s removal of the gate
“would have . . . made it appear that Respondent Dye’s property and the Bradleys’ property
were one in the same,” we find the record to be vague on this particular point. It appears
that there were two gates placed across the easement leading from Flaggy Meadow Road
to the Bradleys’ property, one that is on Ms. Dye’s property and another that designates
the entrance to the Bradleys’ property. It is unclear from the record before us which gate
Ms. Dye took down to facilitate the logging operation; however, because we must view all
reasonable inferences in the light most favorable to the Bradleys, we accept their contention
that the gate removed by Ms. Dye separated her land from theirs. See Williams v. Precision
Coil, Inc., 194 W. Va. 52, 59, 459 S.E.2d 329, 336 (1995) (“[W]e must draw any
permissible inference from the underlying facts in the most favorable light to the party
opposing the motion [for summary judgment].”).

                                             4
              During the summer of 2017, on a visit to their Marion County property, the

Bradleys discovered that their land had been logged.         It was later determined that

approximately 300 trees had been removed from their property, and about twenty-nine

acres of their land had suffered damage from the timber theft. In an apparent effort to gain

access to valuable trees, other trees and brush were cut and left behind. A trench also had

been cut into their property. According to the Bradleys, this damage has caused slips and

flooding and has otherwise affected the water flow on their land. The Bradleys estimate

that the damage to their land and anticipated restoration costs total approximately

$92,972.00. They further estimate the value of the stolen timber to be approximately

$25,420.49.



              The Bradleys reported the theft, and an agent of the West Virginia Division

of Natural Resources (“DNR”), Law Enforcement Section, conducted an investigation and

confirmed the theft of the Bradleys’ trees. The officer’s report notes the presence of signs

that displayed the name and address of someone who was not the owner of the property,

i.e., Ms. Dye. Information about the theft was provided to the county prosecutor, who

declined to pursue criminal charges, so the Bradleys were advised that their only recourse

was to pursue their loss as a civil matter. Accordingly, on July 25, 2018, the Bradleys filed

a complaint in the Circuit Court of Marion County. The named defendants included Ms.

Dye, Mr. Jones, and his wife Roberta J. Jones (“Mrs. Jones”), individually and d/b/a Jones

Hauling (“collectively the Jones co-defendants”), and other unknown defendants. The


                                             5
Bradleys sought to recover for the theft of their trees, the destruction of their land, and

treble damages pursuant to West Virginia Code § 61-3-48a. Thereafter, Ms. Dye filed her

answer and affirmative defenses on August 30, 2018, along with a cross-claim against all

other defendants.    On December 11, 2018, Mr. and Mrs. Jones filed an answer. 6

Depositions were taken of Ms. Dye and the Bradleys, after which Ms. Dye filed a motion

for summary judgment. The circuit court granted Ms. Dye’s motion for summary judgment

by order entered on March 17, 2021. This appeal followed.



                                            II.

                              STANDARD OF REVIEW

              Our review of this appeal from the circuit court’s summary judgment order

is plenary. “A circuit court’s entry of summary judgment is reviewed de novo.” Syl. Pt.

1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994). Therefore,


              6
                  Ms. Dye contends that the answer filed by Mr. and Mrs. Jones should not
be considered as it is “unsworn, unsigned, and unauthenticated[.]” While this document
may not meet the technical requirements for an answer, Ms. Dye waived her opportunity
to challenge the document by accepting it as an answer below. See Hopkins v. DC
Chapman Ventures, Inc., 228 W. Va. 213, 220, 719 S.E.2d 381, 388 (2011) (“This Court
has consistently held that ‘silence may operate as a waiver of objections to error and
irregularities[.]’” (citations omitted)). Mr. and Mrs. Jones filed their answer as self-
represented litigants, and it was designated to be their answer by the circuit court clerk.
After the answer was filed, Ms. Dye did not seek a default judgment against the Jones co-
defendants in relation to a cross-claim she had asserted against them. Instead, she filed
requests for admissions against the Jones co-defendants and, when those went unanswered,
she filed a motion to have her requested admissions deemed admitted. She then filed a
motion for summary judgment against the Jones co-defendants. Therefore, we will treat
this document as the Jones co-defendants’ answer for purposes of this appeal.

                                            6
              [i]n reviewing a circuit court’s order granting summary
              judgment this Court, like all reviewing courts, engages in the
              same type of analysis as the circuit court. That is “‘we apply
              the same standard as a circuit court,’ reviewing all facts and
              reasonable inferences in the light most favorable to the
              nonmoving party.”

State ex rel. Vanderra Res., LLC v. Hummel, 242 W. Va. 35, 42, 829 S.E.2d 35, 42 (2019)

(quoting Fayette Co. Nat’l Bank v. Lilly, 199 W. Va. 349, 353 n.8, 484 S.E.2d 232, 236 n.8

(1997), overruled on other grounds by Sostaric v. Marshall, 234 W. Va. 449, 766 S.E.2d

396 (2014)). In this regard, it is well settled that “[a] motion for summary judgment should

be granted only when it is clear that there is no genuine issue of fact to be tried and inquiry

concerning the facts is not desirable to clarify the application of the law.” Syl. Pt. 3, Aetna

Cas. & Sur. Co. v. Fed. Ins. Co. of N.Y., 148 W. Va. 160, 133 S.E.2d 770 (1963). Mindful

of these standards, we proceed to address the decisive issue raised in this appeal.



                                             III.

                                       DISCUSSION

              The Bradleys challenge the circuit court’s summary judgment ruling on three

grounds: (1) that the circuit court improperly concluded that Ms. Dye could not be liable

under West Virginia Code § 61-3-48a, because she did not physically enter the Bradleys’

land; (2) that the circuit court improperly concluded that Ms. Dye owed the Bradleys no

duty of care and, therefore, could not be liable under the Bradleys’ negligence theory; and




                                              7
(3) that the circuit court erroneously found there was no evidence to support the Bradleys’

claim for punitive damages. We will address each alleged error in turn.



                             A. West Virginia Code § 61-3-48a

               The Bradleys seek treble damages from Ms. Dye under the following statute:

                       [a]ny person who enters upon the land or premises of
               another without written permission from the owner of the land
               or premises in order to cut, damage or carry away or cause to
               be cut, damaged or carried away, any timber, trees, logs, posts,
               fruit, nuts, growing plant or product of any growing plant, shall
               be liable to the owner in the amount of three times the value of
               the timber, trees, growing plants or products thereof, which
               shall be in addition to and notwithstanding any other penalties
               by law provided.

W. Va. Code § 61-3-48a (emphasis added). In granting summary judgment to Ms. Dye, the

circuit court found that “West Virginia Code § 61-3-48a requires that Defendant Dye

physically entered the land or premises of Plaintiffs to cut, damage or carry away or cause

to be cut, damaged or carried away, any timber, trees, or logs.” The court then concluded,

in relevant part, that

                     9. Defendant Dye didn’t physically enter the land or
               premises of Plaintiffs to cause to be cut, damaged or carried
               away, any timber, trees, or logs . . .

                      10. There is no genuine issue of fact as to Plaintiffs’
               claim that Defendant Dye allegedly physically entered the land
               or premises of Plaintiffs to cut, damage or carry away or cause
               to be cut, damaged or carried away, any timber, trees, or logs.




                                              8
              The pertinent inquiry in determining the propriety of summary judgment in

this case is whether there is a genuine question of fact that Ms. Dye entered the Bradleys’

land, without written permission, and caused “to be cut, damaged or carried away, any

timber, trees, logs, posts, fruit, nuts, growing plant or product of any growing plant”

belonging to the Bradleys. Id. § 61-3-48a. In making this determination, the evidence

must be viewed in the light most favorable to the Bradleys as the parties opposing summary

judgment. See Harris v. Jones, 209 W. Va. 557, 561, 550 S.E.2d 93, 97 (2001) (“[T]he

benefit of the doubt is to be given to the nonmoving party.”). In other words, “[b]oth this

Court and the court below ‘must draw any permissible inference from the underlying facts

in the light most favorable to the party opposing the motion.’” Id. (quoting Painter, 192

W. Va. at 192, 451 S.E.2d at 758). In fact,

                     [w]e have traditionally adopted a conservative stance
              toward the use of summary judgment, reasoning that “[a] party
              is not entitled to summary judgment unless the facts
              established show a right to judgment with such clarity as to
              leave no room for controversy and show affirmatively that the
              adverse party cannot prevail under any circumstances.” Aetna
              Casualty & Sur. Co., 148 W. Va. at 171, 133 S.E.2d at 777
              (citing 3 Barron and Holtzoff, Federal Practice and
              Procedure, Rules Edition, § 1234)[.]

Cunningham v. W. Va.-Am. Water Co., 193 W. Va. 450, 454, 457 S.E.2d 127, 131 (1995),

holding modified on other grounds by Foster v. City of Keyser, 202 W. Va. 1, 501 S.E.2d

165 (1997).




                                              9
             Based upon our review of the record, we find there was ample evidence to

demonstrate the existence of a material question of fact as to whether Ms. Dye entered the

Bradleys’ land, without written permission, and caused their timber to be cut, damaged,

and/or carried away. See W. Va. Code § 61-3-48a. Ms. Dye has admitted that she herself

posted “no trespassing” signs, some of which declared that she was the owner of the land

upon which they were posted. Despite asserting her ownership over this land, though, she

further admitted that she did not know the boundaries of her property and that she made no

effort to discover those boundaries. The signs were actually posted on the Bradleys’ land,

and Ms. Dye has produced no evidence that she was granted written permission by the

Bradleys to enter their land. The fact that Ms. Dye believed she was on her own land when

she posted the signs is of no moment, as

             W. Va. Code, 61-3-48a[] repels any inference that it is
             concerned with mens rea. Recovery is permitted under this
             statute for the mere removal or cutting of someone’s trees
             without their written consent. In any event, the literal terms of
             the statute are ultimately indifferent to conduct that is willful
             or results from the wrongdoer’s careless inattention to
             boundary lines. By its very language, W. Va. Code, 61-3-48a,
             deals with trespassers who have no evil intent. The statute is
             concerned with the cutting, damaging, and taking of trees, not
             with the state of mind of the wrongdoer.

Bullman v. D & R Lumber Co., 195 W. Va. 129, 133-34, 464 S.E.2d 771, 775-76 (1995)

(footnote omitted); see also Chesser by Hadley v. Hathaway, 190 W. Va. 594, 597, 439

S.E.2d 459, 462 (1993) (per curiam) (“[T]he language within the statute in question [West




                                            10
Virginia Code section 61-3-48a] is clear and unambiguous. There is no language which

invokes a duty upon one to establish intent . . . .”).



              The record further reflects that Ms. Dye entered the timber sale contract with

the Jones co-defendants, and granted them a temporary easement that, according to her

discussion with Mr. Jones, allowed him to take his equipment “up on top of the hill” onto

property that actually belonged to the Bradleys. This also placed the Jones co-defendants

in the area where they could observe the signs asserting Ms. Dye’s ownership of the land.

Finally, she removed a fence that, according to the Bradleys, separated her property from

theirs, thereby creating the appearance that Ms. Dye’s property and the Bradleys’ property

were one and the same.7



              The circuit court additionally concluded that

              there is no evidence in the record to put forth a genuine issue
              of material fact to support Plaintiffs’ position that [the Jones
              co-defendants or their] employees and/or agents relied upon
              any action of Defendant Dye to cause [them] to cut, damage or
              carry away any timber, trees, or logs.




              7
                  See supra note 5.


                                              11
However, this conclusion ignores the answer filed by the Jones co-defendants, which

indicates that Ms. Dye told them she owned the land upon which they timbered and further

relates that the Jones co-defendants “walked all property lines she [Ms. Dye] set.”8



              Accordingly, based upon our review of the evidence in the light most

favorable to the Bradleys, we find that there are material questions of fact as to whether

Ms. Dye’s actions caused the Bradleys’ timber to be cut, damaged, and/or carried away

such that she is liable for their loss under West Virginia Code § 61-3-48a. 9 Therefore, the

circuit court erred by granting summary judgment to Ms. Dye on this ground.10


              8
                  See supra note 6 for a discussion about this answer.
              9
                To the extent that this is a question of causation, we have found in the
context of negligence that “causation is a factual issue.” Cunningham, 193 W. Va. at 455,
457 S.E.2d at 132; see also Mays v. Chang, 213 W. Va. 220, 224, 579 S.E.2d 561, 565
(2003) (commenting that “questions of proximate cause are often fact-based issues
reserved for jury resolution”).
              10
                 In connection with this assignment of error, the Bradleys additionally argue
that the circuit court erred by concluding that Ms. Dye was not vicariously liable for a
violation of West Virginia Code § 61-3-48a under partnership, joint venture, or agency
theories. We summarily reject the partnership and joint venture theories as the Bradleys
have identified no persuasive evidence to support them. Their partnership theory is based
upon an obvious typographical error in the logging contract that identified Ms. Dye,
herself, as a partnership. We find no language in the logging contract demonstrating a
partnership was formed between Ms. Dye and the Jones co-defendants. Similarly, there is
no evidence that Ms. Dye exercised any management or control over the timbering
operation, which is a necessary element of a joint venture. See Armor v. Lantz, 207 W. Va.
672, 680, 535 S.E.2d 737, 745 (2000) (observing that “‘[a]n essential element of a . . . joint
venture is the right of joint participation in the management and control of the business’”
(quoting Bank of California v. Connolly, 111 Cal. Rptr. 468, 478 (Cal. Ct. App 1973))).
                                                                             (continued . . . )

                                              12
                                      B. Negligence

              The Bradleys next argue that the circuit court erred by granting summary

judgment to Ms. Dye as to their negligence claim based upon the court’s conclusion that

Ms. Dye owed no duty to the Bradleys.

                     “In order to establish a prima facie case of negligence
              in West Virginia, it must be shown that the defendant has been
              guilty of some act or omission in violation of a duty owed to
              the plaintiff. No action for negligence will lie without a duty
              broken.” Syl. Pt. 1, Parsley v. General Motors Acceptance
              Corp., 167 W. Va. 866, 280 S.E.2d 703 (1981).”

Syl. Pt. 4, Jack v. Fritts, 193 W. Va. 494, 457 S.E.2d 431 (1995). Thus, without a duty

owed, Ms. Dye could not be exposed to the Bradleys’ negligence claim. To determine if

there is a duty owed, we look to the foreseeability of harm resulting from the complained-

of conduct.

                     “The ultimate test of the existence of a duty to use care
              is found in the foreseeability that harm may result if it is not
              exercised. The test is, would the ordinary man in the
              defendant’s position, knowing what he knew or should have
              known, anticipate that harm of the general nature of that
              suffered was likely to result?” Syl. Pt. 3, Sewell v. Gregory,
              179 W. Va. 585, 371 S.E.2d 82 (1988).

Syl. Pt. 8, Aikens v. Debow, 208 W. Va. 486, 541 S.E.2d 576 (2000). Nevertheless,

              while foreseeability of risk is a primary consideration in
              determining the scope of a duty an actor owes to another,


Finally, the Bradleys assert that the Jones co-defendants were agents of Ms. Dye. We
decline to assess this theory and leave it to the circuit court on remand to assess the
Bradleys’ arguments and evidence. See, e.g., Syl. Pt. 6, Shaffer v. Acme Limestone Co.,
206 W. Va. 333, 524 S.E.2d 688 (1999) (discussing the illegal work exception to the
independent contractor defense).

                                            13
              “[b]eyond the question of foreseeability, the existence of duty
              also involves policy considerations underlying the core issue
              of the scope of the legal system’s protection[.]” [Robertson v.
              LeMaster, 171 W. Va. 607, 612, 301 S.E.2d 563, 568 (1983)].
              “Such considerations include the likelihood of injury, the
              magnitude of the burden of guarding against it, and the
              consequences of placing that burden on the defendant.” Id.

Aikens, 208 W. Va. at 491, 541 S.E.2d at 581. Relevant to this action,

              the obligation to refrain from particular conduct is owed only
              to those who are foreseeably endangered by the conduct and
              only with respect to those risks or hazards whose likelihood
              made the conduct unreasonably dangerous. Duty, in other
              words, is measured by the scope of the risk which negligent
              conduct foreseeably entails.

Id. (quoting 2 F. Harper & F. James, The Law of Torts § 18.2 (1956)). These are questions

of law to be determined by the court.

                      The determination of whether a defendant in a particular
              case owes a duty to the plaintiff is not a factual question for the
              jury; rather the determination of whether a plaintiff is owed a
              duty of care by a defendant must be rendered by the court as a
              matter of law.

Aikens, 208 W. Va. at 488, 541 S.E.2d at 578, Syl. Pt. 5.



             Here, Ms. Dye admits that she did not know the boundaries of her land; she

even had a plat of the same but claims that she could not read it. Nevertheless, without

making any attempt to learn the actual boundaries of her land, she went onto the Bradleys’

land and posted signs declaring herself as its owner. There also is evidence in the record,

in the form of the Jones co-defendants’ answer and Ms. Dye’s own testimony regarding



                                              14
the extent of the right-of-way she granted to Mr. Jones, indicating that she verbally

represented to the Jones co-defendants that she owned the land that they logged, which

included the Bradleys’ property. Such conduct will give rise to a duty of care when the

actor realizes, or should realize, that it has created an unreasonable risk of harm. “One who

engages in affirmative conduct, and thereafter realizes or should realize that such conduct

has created an unreasonable risk of harm to another, is under a duty to exercise reasonable

care to prevent the threatened harm.” Syl. Pt. 2, Robertson v. LeMaster, 171 W. Va. 607,

301 S.E.2d 563 (1983).



              Based upon her above-described conduct, Ms. Dye should have realized that

she created an unreasonable risk that the Bradleys’ land would be logged by the Jones co-

defendants; therefore, she owed the Bradleys a duty of care to prevent such logging. As

such, the circuit court erred in granting summary judgment to Ms. Dye based upon its

finding that she owed no duty to the Bradleys.



                                  C. Punitive Damages

              Finally, the Bradleys contend that the circuit court erred and made improper

findings of fact in granting summary judgment to Ms. Dye on their claim for punitive

damages. With respect to punitive damages, this Court has held that

                     [p]ursuant to West Virginia Code § 55-7-29(a) [2015],
              an award of punitive damages may only occur in a civil action
              against a defendant if a plaintiff establishes by clear and


                                             15
              convincing evidence that the damages suffered were the result
              of the conduct that was carried out by the defendant with actual
              malice toward the plaintiff or a conscious, reckless and
              outrageous indifference to the health, safety and welfare of
              others.

Syl. Pt. 12, Jordan v. Jenkins, 245 W. Va. 532, 859 S.E.2d 700 (2021); accord W. Va.

Code § 55-7-29(a) (2016).



              In granting summary judgment to Ms. Dye on the issue of punitive damages,

the circuit court made the following findings:

                      82.    Defendant Dye never engaged in any actions that
              would permit punitive damages to be considered against her or
              that she engaged in conduct “with actual malice toward the
              plaintiff or a conscious, reckless and outrageous indifference
              to the health, safety and welfare of others.”

                     83.   Again, Defendant Dye entered into a contract
              with the Co-Defendants to timber her property. . . .

                     84.    Defendant Dye never trespassed on Plaintiffs’
              property bringing forth damages or to cause damages to be
              brought forth by Co-Defendants . . . .

                     85.   Plaintiffs cite to no evidence that she acted with
              malice toward Plaintiffs or with a conscious, reckless and
              outrageous indifference to their health safety and welfare.



              While the circuit court correctly found that Ms. Dye entered a contract with

the Jones co-defendants to timber “her property,” the evidence shows that Ms. Dye entered

the Bradleys’ property and posted signs declaring her ownership of the same. By doing so,



                                            16
she signaled to others, including the Jones co-defendants, that the Bradleys’ land was “her

property.” She did this without making any effort to determine whether she actually was

on her own land when she posted the signs, as demonstrated by the following exchange

that occurred during her deposition:

                     Q.   When you were putting up the No Trespassing
              signs, were you concerned that maybe you were posting
              somebody’s property that you didn’t own?

                    A.     No.

                    Q.     It didn’t bother you?

                    A.     I never thought about it.

Finally, there is evidence that Ms. Dye verbally professed her ownership of the Bradleys’

land to the Jones co-defendants. We find this evidence is sufficient to create a material

question of fact as to whether Ms. Dye’s conduct was carried out “with actual malice

toward the plaintiff or a conscious, reckless and outrageous indifference to the health,

safety and welfare of others.” Jordan, 245 W. Va. at 540, 859 S.E.2d at 708, Syl. Pt. 12.

The circuit court’s findings to the contrary are erroneous. Therefore, we conclude that the

circuit court erred by granting summary judgment to Ms. Dye on the issue of punitive

damages.




                                            17
                                           IV.

                                    CONCLUSION

             For the foregoing reasons, we reverse the March 17, 2021, summary

judgment order of the Circuit Court of Marion County, and we remand this case for

additional proceedings consistent with this opinion.



                                                          Reversed and Remanded.




                                            18